                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 IN RE: SEARCH WARRANTS                           Case No. 3:20MJ314 (RMS)

                                                  April 20, 2020


                                 MOTION FOR UNSEALING

       The United States respectfully requests that the Court unseal the above captioned case and

documents filed within the case. The Government has reviewed the filings and has determined that

the facts justifying sealing no longer apply, or no longer outweigh the public’s interest in access

to the material, as the targets of the investigation have been arrested and charged by criminal

complaint.



Dated: April 20, 2020

                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY
                                                     /s/
                                                     PATRICK J. DOHERTY
                                                     ASSISTANT U.S. ATTORNEY
                                                     Fed Bar No. PHV10400
                                                     157 Church Street, 25th Floor
                                                     New Haven, CT 06510
                                                     (203) 821-3700
